DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2012/0235508) in view of Low et al (US 2012/0223590) and further in view of Parsche  and Mueller et al. (6,047,214)


Re Claim 1; Ichikawa discloses a power reception unit (702) that receives electric power transmitted from a power transmission unit (140), the power reception unit comprising: 
a power reception coil (101) that are configured to receive electric power by magnetic coupling with a power transmission coil (141) of the power transmission unit (140); (Fig. 1)
a load coil (102) that is disposed close to the power reception coils, (Fig. 1)
a rectifier circuit (125-128) connected to the load coil; and 
a power supply circuit (452) that converts an output of the rectifier circuit (456), (Fig. 10)
Ichikawa does not disclose the rectifier circuit connected to the load coil via a matching circuit;

the power reception unit includes a sensor to which power is supplied from the power supply circuit, (Fig. 10) and 
a transmitter that transmits sensor data output from the sensor, and the power transmission unit includes a receiver that receives the sensor data transmitted from the power reception unit.
However Low discloses a rectifier circuit (720) connected to the load coil (718) via a matching circuit (712); and the power reception unit includes a sensor (740) to which power is supplied from the power supply circuit, (722) and 
a transmitter (742) that transmits sensor data output from the sensor, and the power transmission unit (706) includes a receiver (732) that receives the sensor data transmitted from the power reception unit. (Fig. 7, par 0061, 73)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have coupled the sensor and the communication means discussed by the Low with the device of Ichikawa, motivated by the desire to efficiently regulate the amount of power required by the load to operate effectively. 
The combination of Ichikawa in view of Low does not disclose wherein a plurality of series resonant circuits that resonate at a frequency equal to a power transmission frequency are constituted by each of the plurality of power reception coils and a resonance capacity capacitor, 
However Parsche wherein a plurality of series resonant circuits (27a-c) that resonate at a frequency equal to a power transmission frequency are constituted by each of the plurality of power reception coils and a resonance capacitor (28), the plurality of series resonant circuits are connected in series in a loop shape, the load coil extracts received electric power from the series resonant circuits. (Fig. 3, Par 0040, the antenna assembly 20 however may be tuned so that each of the three frequency bands may be combined to form single enlarged or broad frequency band with respect to each frequency band individually)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used multiple coils with the load coil of Ichikawa motivated by the desire to efficiently receiver power from the transmitter. 
Mueller discloses the power reception unit configured such that a magnetic flux density generated by the plurality of power reception coils has a constant magnitude in a circumferential direction of a shaft to which the power reception unit is attached. (Col. 4 line 11-25, fig. 3 shows the plurality of coils on a shaft)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have a magnetic flux density generated by the plurality of power reception coils has a constant magnitude in a circumferential direction of a shaft to which 

Re Claim 3; Parsche discloses herein adjacent two power reception coils are disposed close to each other such that directions of currents flowing through adjacent wires of the two power reception coils are opposite to each other. (Not shown but implicit because the magnetic field caused by the current of the plurality of the receiving coils 23 would cancel each other.)

Re Claim 7; Ichikawa discloses a wireless power transfer device (140) that wirelessly transmits power, the wireless power transfer device comprising: (Fig. 1)
a power reception unit (702) that receives electric power transmitted from a power transmission unit (141), the power reception unit including: (Fig. 1)
a power reception coil (101) that are configured to receive electric power by magnetic coupling with a power transmission coil of the power transmission unit; and 
a load coil (102) that is disposed close to the power reception coils, 
a power transmission unit (140) including a power transmission coil (141) that supplies power to the power reception unit, wherein the power transmission unit includes the power transmission coil that constitutes a series resonant circuit with a resonance capacitor, an amplifier (423) that amplifies a power transmission signal having a predetermined frequency, and 
a filter (422) that removes a high frequency component downstream of the amplifier, and the power transmission unit generates electric power to be transmitted having a frequency equal to a resonant frequency of the series resonant circuit by the amplifier and the filter (Fig. 1)
the power reception unit (121-128) includes a rectifier circuit connected to the load coil 

Ichikawa does not disclose the rectifier circuit connected to the load coil via a matching circuit;
wherein a plurality of series resonant circuits that resonate at a frequency equal to a power transmission frequency are constituted by each of the plurality of power reception coils and a resonance capacity capacitor, the plurality of series resonant circuits are connected in series in a loop shape, the load coil extracts received electric power from the series resonant circuits, 
the power reception unit includes a sensor to which power is supplied from the power supply circuit, (Fig. 10) and 
a transmitter that transmits sensor data output from the sensor, and the power transmission unit includes a receiver that receives the sensor data transmitted from the power reception unit.
However Low discloses a rectifier circuit (720) connected to the load coil (718) via a matching circuit (712); and the power reception unit includes a sensor (740) to which power is supplied from the power supply circuit, (722) and 
a transmitter (742) that transmits sensor data output from the sensor, and the power transmission unit (706) includes a receiver (732) that receives the sensor data transmitted from the power reception unit. (Fig. 7, par 0061, 73)

The combination of Ichikawa in view of Low does not disclose wherein a plurality of series resonant circuits that resonate at a frequency equal to a power transmission frequency are constituted by each of the plurality of power reception coils and a resonance capacity capacitor, the plurality of series resonant circuits are connected in series in a loop shape, the load coil extracts received electric power from the series resonant circuits and the power reception unit configured such that a magnetic flux density generated by the plurality of power reception coils has a constant magnitude in a circumferential direction of a shaft to which the power reception unit is attached. (Col. 4 line 11-25, fig. 3 shows the plurality of coils on a shaft)
However Parsche wherein a plurality of series resonant circuits (27a-c) that resonate at a frequency equal to a power transmission frequency are constituted by each of the plurality of power reception coils and a resonance capacitor (28), the plurality of series resonant circuits are connected in series in a loop shape, the load coil extracts received electric power from the series resonant circuits. (Fig. 3, Par 0040, the antenna assembly 20 however may be tuned so that each of the three frequency bands may be combined to form single enlarged or broad frequency band with respect to each frequency band individually)
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have used multiple coils with the load coil of Ichikawa motivated by the desire to efficiently receiver power from the transmitter. 

Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing of the invention to have a magnetic flux density generated by the plurality of power reception coils has a constant magnitude in a circumferential direction of a shaft to which the power reception unit is attached in order to maximize the power transfer between the transmitter and the receiver so that the load receivers adequate power to operate as designed. 


Claims 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa (US 2012/0235508) in view of Low et al (US 2012/0223590) and further in view of Parsche and Dossot et al. (US 5621287)

Re Claim 2; Parsche discloses the detail of the power receiver coil as discussed above. 
Parsche does not disclose wherein the plurality of power reception coils are disposed in a circumferential direction of a shaft and are symmetrical to an axis of the shaft.
However Dossot discloses wherein the plurality of power reception coils (50) can be disposed in a circumferential direction of a shaft (30) and are symmetrical to an axis of the shaft. (Fig. 2).


Re Claims 8 and 9; Ichikawa discloses the detail of the power receiver coil as discussed above. 
Parsche does not disclose wherein the plurality of power reception coils are disposed in a circumferential direction of a shaft and are symmetrical to an axis of the shaft.
However Dossot discloses wherein the plurality of power reception coils (50) can be disposed in a circumferential direction of a shaft (30) and are symmetrical to an axis of the shaft. (Fig. 2).
Therefore it would have been obvious to one of the ordinary skill in the art at the filing of the invention to have positioned the coils around the shaft of the load in order to adequately power different kinds of loads efficiently. 

Response to Amendment
Applicant’s arguments, see page, filed 07/27/2021, with respect to the rejection(s) of claim(s) 1-3 and 7-9 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mueller.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
01/25/2022
Primary Examiner, Art Unit 2836